EXHIBIT 10.21

Abaxis, Inc.

2005 Equity Incentive Plan

--------------------------------------------------------------------------------



TABLE OF CONTENTS

 

 

 

Page

 

 

 

--------------------------------------------------------------------------------

1.

Establishment, Purpose and Term of Plan

1

 

 

 

 

1.1

Establishment

1

 

1.2

Purpose

1

 

1.3

Term of Plan

1

 

 

 

 

2.

Definitions and Construction

1

 

 

 

 

2.1

Definitions

1

 

2.2

Construction

7

 

 

 

 

3.

Administration

7

 

 

 

 

3.1

Administration by the Committee

7

 

3.2

Authority of Officers

7

 

3.3

Administration with Respect to Insiders

7

 

3.4

Committee Complying with Section 162(m)

7

 

3.5

Powers of the Committee

8

 

3.6

Option or SAR Repricing

9

 

3.7

Indemnification

9

 

 

 

 

4.

Shares Subject to Plan

9

 

 

 

 

4.1

Maximum Number of Shares Issuable

9

 

4.2

Adjustments for Changes in Capital Structure

10

 

 

 

 

5.

Eligibility and Award Limitations

10

 

 

 

 

5.1

Persons Eligible for Awards

10

 

5.2

Participation

11

 

5.3

Incentive Stock Option Limitations

11

 

5.4

Award Limits

11

 

 

 

 

6.

Terms and Conditions of Options

12

 

 

 

 

6.1

Exercise Price

13

 

6.2

Exercisability and Term of Options

13

 

6.3

Payment of Exercise Price

13

 

6.4

Effect of Termination of Service

14

 

6.5

Transferability of Options

14

 

 

 

 

7.

Terms and Conditions of Stock Appreciation Rights

14

 

 

 

 

7.1

Types of SARs Authorized

15

 

7.2

Exercise Price

15

 

7.3

Exercisability and Term of SARs

15

 

7.4

Deemed Exercise of SARs

15

 

7.5

Effect of Termination of Service

15

 

7.6

Nontransferability of SARs

15

 

 

 

 

-i-

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

Page

 

 

--------------------------------------------------------------------------------

8.

Terms and Conditions of Restricted Stock Awards

16

 

 

 

 

8.1

Types of Restricted Stock Awards Authorized

16

 

8.2

Purchase Price

16

 

8.3

Purchase Period

16

 

8.4

Vesting and Restrictions on Transfer

16

 

8.5

Voting Rights; Dividends and Distributions

16

 

8.6

Effect of Termination of Service

17

 

8.7

Nontransferability of Restricted Stock Award Rights

17

 

 

 

 

9.

Terms and Conditions of Performance Awards

17

 

 

 

 

9.1

Types of Performance Awards Authorized

17

 

9.2

Initial Value of Performance Shares and Performance Units

17

 

9.3

Establishment of Performance Period, Performance Goals and Performance Award
Formula

18

 

9.4

Measurement of Performance Goals

18

 

9.5

Settlement of Performance Awards

19

 

9.6

Voting Rights; Dividend Equivalent Rights and Distributions

19

 

9.7

Effect of Termination of Service

20

 

9.8

Nontransferability of Performance Awards

20

 

 

 

 

10.

Terms and Conditions of Restricted Stock Unit Awards

21

 

 

 

 

10.1

Grant of Restricted Stock Unit Awards

21

 

10.2

Vesting

21

 

10.3

Voting Rights, Dividend Equivalent Rights and Distributions

21

 

10.4

Effect of Termination of Service

22

 

11.6

Settlement of Restricted Stock Unit Awards

22

 

10.6

Nontransferability of Restricted Stock Unit Awards

22

 

 

 

 

11.

Deferred Compensation Awards

22

 

 

 

 

11.1

Establishment of Deferred Compensation Award Programs

22

 

11.2

Terms and Conditions of Deferred Compensation Awards

23

 

 

 

 

12.

Other Stock-Based Awards

24

 

 

 

13.

Change in Control

24

 

 

 

 

13.1

Effect of Change in Control on Options and SARs

24

 

13.2

Effect of Change in Control on Restricted Stock Awards

25

 

13.3

Effect of Change in Control on Performance Awards

25

 

13.4

Effect of Change in Control on Restricted Stock Unit Awards

25

 

13.5

Effect of Change in Control on Deferred Compensation Awards

25

 

 

 

 

ii

--------------------------------------------------------------------------------




TABLE OF CONTENTS
(continued)

 

 

Page

 

 

--------------------------------------------------------------------------------

14.

Compliance with Securities Law

26

 

 

 

15.

Tax Withholding

26

 

 

 

 

15.1

Tax Withholding in General

26

 

15.2

Withholding in Shares

26

 

 

 

 

16.

Amendment or Termination of Plan

26

 

 

 

17.

Miscellaneous Provisions

27

 

 

 

 

17.1

Repurchase Rights

27

 

17.2

Provision of Information

27

 

17.3

Rights as Employee, Consultant or Director

27

 

17.4

Rights as a Shareholder

27

 

17.5

Fractional Shares

27

 

17.6

Severability

28

 

17.7

Beneficiary Designation

28

 

17.8

Unfunded Obligation

28

 

17.9

Choice of Law

28

iii

--------------------------------------------------------------------------------




Abaxis, Inc.
2005 Equity Incentive Plan

          1.     ESTABLISHMENT, PURPOSE AND TERM OF PLAN.

                  1.1     Establishment.  The Abaxis, Inc. 2005 Equity Incentive
Plan (the “Plan”) is hereby established effective as of its approval by the
shareholders of the Company (the “Effective Date”).  The Plan is the successor
to the Company’s 1998 Stock Option Plan and its share reserve.

                  1.2     Purpose.  The purpose of the Plan is to advance the
interests of the Participating Company Group and its shareholders by providing
an incentive to attract and retain the best qualified personnel to perform
services for the Participating Company Group, by motivating such persons to
contribute to the growth and profitability of the Participating Company Group,
by aligning their interests with interests of the Company’s shareholders, and by
rewarding such persons for their services by tying a significant portion of
their total compensation package to the success of the Company.  The Plan seeks
to achieve this purpose by providing for Awards in the form of Options, Stock
Appreciation Rights, Restricted Stock Awards, Performance Shares, Performance
Units, Restricted Stock Units, Deferred Compensation Awards and other
Stock-Based Awards as described below.

                  1.3     Term of Plan.  The Plan shall continue in effect until
the earlier of its termination by the Board or the date on which all of the
shares of Stock available for issuance under the Plan have been issued and all
restrictions on such shares under the terms of the Plan and the agreements
evidencing Awards granted under the Plan have lapsed.  However, all Awards shall
be granted, if at all, within ten (10) years from the Effective Date.

          2.     DEFINITIONS AND CONSTRUCTION.

                  2.1     Definitions.  Whenever used herein, the following
terms shall have their respective meanings set forth below:

                            (a)     “Affiliate” means (i) an entity, other than
a Parent Corporation, that directly, or indirectly through one or more
intermediary entities, controls the Company or (ii) an entity, other than a
Subsidiary Corporation, that is controlled by the Company directly, or
indirectly through one or more intermediary entities.  For this purpose, the
term “control” (including the term “controlled by”) means the possession, direct
or indirect, of the power to direct or cause the direction of the management and
policies of the relevant entity, whether through the ownership of voting
securities, by contract or otherwise; or shall have such other meaning assigned
such term for the purposes of registration on Form S-8 under the Securities Act.

                             (b)     “Award” means any Option, SAR, Restricted
Stock Award, Performance Share, Performance Unit, Restricted Stock Unit or
Deferred Compensation Award or other Stock-Based Award granted under the Plan.

1

--------------------------------------------------------------------------------




                             (c)     “Award Agreement” means a written agreement
between the Company and a Participant setting forth the terms, conditions and
restrictions of the Award granted to the Participant.

                             (d)     “Board” means the Board of Directors of the
Company.

                             (e)     “Change in Control” means, unless otherwise
defined by the Participant’s Award Agreement or contract of employment or
service, an Ownership Change Event or a series of related Ownership Change
Events (collectively, the “Transaction”) wherein the shareholders of the Company
immediately before the Transaction do not retain immediately after the
Transaction, in substantially the same proportions as their ownership of shares
of the Company’s voting stock immediately before the Transaction, direct or
indirect beneficial ownership of more than fifty percent (50%) of the total
combined voting power of the outstanding voting stock of the Company or the
corporation or corporations to which the assets of the Company were transferred
(the “Transferee Corporation(s)”), as the case may be.  For purposes of the
preceding sentence, indirect beneficial ownership shall include, without
limitation, an interest resulting from ownership of the voting stock of one or
more corporations which, as a result of the Transaction, own the Company or the
Transferee Corporation(s), as the case may be, either directly or through one or
more subsidiary corporations.  The Board shall have the right to determine
whether multiple sales or exchanges of the voting stock of the Company or
multiple Ownership Change Events are related, and its determination shall be
final, binding and conclusive.

                             (f)     “Code” means the Internal Revenue Code of
1986, as amended, and any applicable regulations promulgated thereunder.

                             (g)     “Committee” means the Compensation
Committee or other committee of the Board duly appointed to administer the Plan
and having such powers as shall be specified by the Board.  If no committee of
the Board has been appointed to administer the Plan, the Board shall exercise
all of the powers of the Committee granted herein, and, in any event, the Board
may in its discretion exercise any or all of such powers.

                             (h)     “Company” means Abaxis, Inc., a California
corporation, or any successor corporation thereto.

                             (i)     “Consultant” means a person engaged to
provide consulting or advisory services (other than as an Employee or a member
of the Board) to a Participating Company, provided that the identity of such
person, the nature of such services or the entity to which such services are
provided would not preclude the Company from offering or selling securities to
such person pursuant to the Plan in reliance on registration on a Form S-8
Registration Statement under the Securities Act.

                             (j)     “Deferred Compensation Award” means an
award of Stock Units granted to a Participant pursuant to Section 11 of the
Plan.

                             (k)     “Director” means a member of the Board.

2

--------------------------------------------------------------------------------




                             (l)     “Disability” means the permanent and total
disability of the Participant, within the meaning of Section 22(e)(3) of the
Code.

                             (m)     “Dividend Equivalent” means a credit, made
at the discretion of the Committee or as otherwise provided by the Plan, to the
account of a Participant in an amount equal to the cash dividends paid on one
share of Stock for each share of Stock represented by an Award held by such
Participant.

                             (n)     “Employee” means any person treated as an
employee (including an Officer or a member of the Board who is also treated as
an employee) in the records of a Participating Company and, with respect to any
Incentive Stock Option granted to such person, who is an employee for purposes
of Section 422 of the Code; provided, however, that neither service as a member
of the Board nor payment of a director’s fee shall be sufficient to constitute
employment for purposes of the Plan.  The Company shall determine in good faith
and in the exercise of its discretion whether an individual has become or has
ceased to be an Employee and the effective date of such individual’s employment
or termination of employment, as the case may be.  For purposes of an
individual’s rights, if any, under the Plan as of the time of the Company’s
determination, all such determinations by the Company shall be final, binding
and conclusive, notwithstanding that the Company or any court of law or
governmental agency subsequently makes a contrary determination.

                             (o)     “Exchange Act” means the Securities
Exchange Act of 1934, as amended.

                             (p)     “Fair Market Value” means, as of any date,
the value of a share of Stock or other property as determined by the Committee,
in its discretion, or by the Company, in its discretion, if such determination
is expressly allocated to the Company herein, subject to the following:

                                        (i)     Except as otherwise determined
by the Committee, if, on such date, the Stock is listed on a national or
regional securities exchange or market system, the Fair Market Value of a share
of Stock shall be the closing price of a share of Stock as quoted on the New
York Stock Exchange or such other national or regional securities exchange or
market system constituting the primary market for the Stock, as reported in The
Wall Street Journal or such other source as the Company deems reliable.  If the
relevant date does not fall on a day on which the Stock has traded on such
securities exchange or market system, the date on which the Fair Market Value
shall be established shall be the last day on which the Stock was so traded
prior to the relevant date, or such other appropriate day as shall be determined
by the Committee, in its discretion.

                                         (ii)   Notwithstanding the foregoing,
the Committee may, in its discretion, determine the Fair Market Value on the
basis of the opening, closing, high, low or average sale price of a share of
Stock or the actual sale price of a share of Stock received by a Participant, on
such date, the preceding trading day, the next succeeding trading day or an
average determined over a period of trading days.  The Committee may vary its
method of determination of the Fair Market Value as provided in this Section for
different purposes under the Plan.

3

--------------------------------------------------------------------------------




                                         (iii)  If, on such date, the Stock is
not listed on a national or regional securities exchange or market system, the
Fair Market Value of a share of Stock shall be as determined by the Committee in
good faith without regard to any restriction other than a restriction which, by
its terms, will never lapse.

                             (q)     “Incentive Stock Option” means an Option
intended to be (as set forth in the Award Agreement) and which qualifies as an
incentive stock option within the meaning of Section 422(b) of the Code.

                             (r)     “Insider” means an Officer, a Director or
any other person whose transactions in Stock are subject to Section 16 of the
Exchange Act.

                             (s)     “Net-Exercise” means a procedure by which
the Participant will be issued a number of shares of Stock determined in
accordance with the following formula:

                                        X = Y(A-B)/A, where

                                        X = the number of shares of Stock to be
issued to the Participant upon exercise of the Option;

                                        Y = the total number of shares with
respect to which the Participant has elected to exercise the Option;

                                        A = the Fair Market Value of one (1)
share of Stock;

                                        B = the exercise price per share (as
defined in the Participant’s Award Agreement).

                             (t)     “Nonemployee Director” means a Director who
is not an Employee.

                             (u)     “Nonstatutory Stock Option” means an Option
not intended to be (as set forth in the Award Agreement) an incentive stock
option within the meaning of Section 422(b) of the Code.

                             (v)     “Officer” means any person designated by
the Board as an officer of the Company.

                             (w)     “Option” means the right to purchase Stock
at a stated price for a specified period of time granted to a Participant
pursuant to Section 6 of the Plan.  An Option may be either an Incentive Stock
Option or a Nonstatutory Stock Option.

                             (x)     “Option Expiration Date” means the date of
expiration of the Option’s term as set forth in the Award Agreement.

                             (y)     “Ownership Change Event” shall be deemed to
have occurred if any of the following occurs with respect to the Company:

                                         (i)     the direct or indirect sale or
exchange in a single or series of related transactions by the shareholders of
the Company of more than fifty percent (50%) of the voting stock of the Company;

                                         (ii)    a merger or consolidation in
which the Company is a party;

4

--------------------------------------------------------------------------------




                                         (iii)   the sale, exchange, or transfer
of all or substantially all of the assets of the Company; or

                                         (iv)   a liquidation or dissolution of
the Company.

                             (z)     “Parent Corporation” means any present or
future “parent corporation” of the Company, as defined in Section 424(e) of the
Code.

                             (aa)   “Participant” means any eligible person who
has been granted one or more Awards.

                             (bb)  “Participating Company” means the Company or
any Parent Corporation, Subsidiary Corporation or Affiliate.

                             (cc)   “Participating Company Group” means, at any
point in time, all entities collectively which are then Participating Companies.

                             (dd)  “Performance Award” means an Award of
Performance Shares or Performance Units.

                             (ee)   “Performance Award Formula” means, for any
Performance Award, a formula or table established by the Committee pursuant to
Section 9.3 of the Plan which provides the basis for computing the value of a
Performance Award at one or more threshold levels of attainment of the
applicable Performance Goal(s) measured as of the end of the applicable
Performance Period.

                             (ff)    “Performance Goal” means a performance goal
established by the Committee pursuant to Section 9.3 of the Plan.

                             (gg)   “Performance Period” means a period
established by the Committee pursuant to Section 9.3 of the Plan at the end of
which one or more Performance Goals are to be measured.

                             (hh)   “Performance Share” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 9 of the
Plan to receive a payment equal to the value of a Performance Share, as
determined by the Committee, based on performance.

                             (ii)     “Performance Unit” means a bookkeeping
entry representing a right granted to a Participant pursuant to Section 9 of the
Plan to receive a payment equal to the value of a Performance Unit, as
determined by the Committee, based upon performance.

                             (jj)     “Restricted Stock Award” means an Award of
Restricted Stock.

                             (kk)   “Restricted Stock Unit” or “Stock Unit”
means a bookkeeping entry representing a right granted to a Participant pursuant
to Section 10 or Section 11 of the Plan, respectively, to receive a share of
Stock on a date determined in accordance with the provisions of Section 10 or
Section 11, as applicable, and the Participant’s Award Agreement.

5

--------------------------------------------------------------------------------




                             (ll)     “Restriction Period” means the period
established in accordance with Section 8.4 of the Plan during which shares
subject to a Restricted Stock Award are subject to Vesting Conditions.

                             (mm)  “Retirement” means termination as an Employee
of a Participating Company at age 55 or older, provided that the Participant was
an Employee for at least five consecutive years prior to the date of such
termination.

                             (nn)   “Rule 16b-3” means Rule 16b-3 under the
Exchange Act, as amended from time to time, or any successor rule or regulation.

                             (oo)   “SAR” or “Stock Appreciation Right” means a
bookkeeping entry representing, for each share of Stock subject to such SAR, a
right granted to a Participant pursuant to Section 7 of the Plan to receive
payment in any combination of shares of Stock or cash of an amount equal to the
excess, if any, of the Fair Market Value of a share of Stock on the date of
exercise of the SAR over the exercise price.

                             (pp)   “Section 162(m)” means Section 162(m) of the
Code.

                             (qq)   “Securities Act” means the Securities Act of
1933, as amended.

                             (rr)    “Service” means a Participant’s employment
or service with the Participating Company Group, whether in the capacity of an
Employee, a Director or a Consultant.  A Participant’s Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders such Service or a change in the Participating Company
for which the Participant renders such Service, provided that there is no
interruption or termination of the Participant’s Service.  Furthermore, a
Participant’s Service shall not be deemed to have terminated if the Participant
takes any military leave, sick leave, or other bona fide leave of absence
approved by the Company.  However, if any such leave taken by a Participant
exceeds ninety (90) days, then on the one hundred eighty-first (181st) day
following the commencement of such leave any Incentive Stock Option held by the
Participant shall cease to be treated as an Incentive Stock Option and instead
shall be treated thereafter as a Nonstatutory Stock Option, unless the
Participant’s right to return to Service with the Participating Company Group is
guaranteed by statute or contract.  Notwithstanding the foregoing, unless
otherwise designated by the Company or required by law, a leave of absence shall
not be treated as Service for purposes of determining vesting under the
Participant’s Award Agreement.  A Participant’s Service shall be deemed to have
terminated either upon an actual termination of Service or upon the entity for
which the Participant performs Service ceasing to be a Participating Company. 
Subject to the foregoing, the Company, in its discretion, shall determine
whether the Participant’s Service has terminated and the effective date of such
termination.

                             (ss)    “Stock” means the common stock of the
Company, as adjusted from time to time in accordance with Section 4.2 of the
Plan.

                             (tt)     “Stock-Based Awards” means any award that
is valued in whole or in part by reference to, or is otherwise based on, the
Stock, including dividends on the Stock, but not limited to those Awards
described in Sections 6 through 11 of the Plan.

6

--------------------------------------------------------------------------------




                             (uu)   “Subsidiary Corporation” means any present
or future “subsidiary corporation” of the Company, as defined in Section 424(f)
of the Code.

                             (vv)   “Ten Percent Owner” means a Participant who,
at the time an Option is granted to the Participant, owns stock possessing more
than ten percent (10%) of the total combined voting power of all classes of
stock of a Participating Company (other than an Affiliate) within the meaning of
Section 422(b)(6) of the Code.

                             (ww)  “Vesting Conditions” mean those conditions
established in accordance with Section 8.4 or Section 10.2 of the Plan prior to
the satisfaction of which shares subject to a Restricted Stock Award or
Restricted Stock Unit Award, respectively, remain subject to forfeiture or a
repurchase option in favor of the Company upon the Participant’s termination of
Service.

                  2.2     Construction.  Captions and titles contained herein
are for convenience only and shall not affect the meaning or interpretation of
any provision of the Plan.  Except when otherwise indicated by the context, the
singular shall include the plural and the plural shall include the singular. 
Use of the term “or” is not intended to be exclusive, unless the context clearly
requires otherwise.

          3.     ADMINISTRATION.

                  3.1     Administration by the Committee.  The Plan shall be
administered by the Committee.  All questions of interpretation of the Plan or
of any Award shall be determined by the Committee, and such determinations shall
be final and binding upon all persons having an interest in the Plan or such
Award.

                  3.2     Authority of Officers.  Any Officer shall have the
authority to act on behalf of the Company with respect to any matter, right,
obligation, determination or election which is the responsibility of or which is
allocated to the Company herein, provided the Officer has apparent authority
with respect to such matter, right, obligation, determination or election.  In
addition, to the extent specified in a resolution adopted by the Board, the
Chief Executive Officer of the Company shall have the authority to grant Awards
to an Employee who is not an Insider and who is receiving a salary below the
level which requires approval by the Committee; provided that the terms of such
Awards conform to guidelines established by the Committee and provided further
that at the time of making such Awards the Chief Executive Officer also is a
Director.

                  3.3     Administration with Respect to Insiders.  With respect
to participation by Insiders in the Plan, at any time that any class of equity
security of the Company is registered pursuant to Section 12 of the Exchange
Act, the Plan shall be administered in compliance with the requirements, if any,
of Rule 16b-3.

                  3.4     Committee Complying with Section 162(m).  While the
Company is a “publicly held corporation” within the meaning of Section 162(m),
the Board may establish a Committee of “outside directors” within the meaning of
Section 162(m) to approve the grant of any Award which might reasonably be
anticipated to result in the payment of employee remuneration that would
otherwise exceed the limit on employee remuneration deductible for income tax
purposes pursuant to Section 162(m).

7

--------------------------------------------------------------------------------




                  3.5     Powers of the Committee.  In addition to any other
powers set forth in the Plan and subject to the provisions of the Plan, the
Committee shall have the full and final power and authority, in its discretion:

                             (a)     to determine the persons to whom, and the
time or times at which, Awards shall be granted and the number of shares of
Stock or units to be subject to each Award;

                             (b)     to determine the type of Award granted and
to designate Options as Incentive Stock Options or Nonstatutory Stock Options;

                             (c)     to determine the Fair Market Value of
shares of Stock or other property;

                             (d)     to determine the terms, conditions and
restrictions applicable to each Award (which need not be identical) and any
shares acquired pursuant thereto, including, without limitation, (i) the
exercise or purchase price of shares purchased pursuant to any Award, (ii) the
method of payment for shares purchased pursuant to any Award, (iii) the method
for satisfaction of any tax withholding obligation arising in connection with
Award, including by the withholding or delivery of shares of Stock, (iv) the
timing, terms and conditions of the exercisability or vesting of any Award or
any shares acquired pursuant thereto, (v) the Performance Award Formula and
Performance Goals applicable to any Award and the extent to which such
Performance Goals have been attained, (vi) the time of the expiration of any
Award, (vii) the effect of the Participant’s termination of Service on any of
the foregoing, and (viii) all other terms, conditions and restrictions
applicable to any Award or shares acquired pursuant thereto not inconsistent
with the terms of the Plan;

                             (e)     to determine whether an Award will be
settled in shares of Stock, cash, or in any combination thereof;

                             (f)     to approve one or more forms of Award
Agreement;

                             (g)     to amend, modify, extend, cancel or renew
any Award or to waive any restrictions or conditions applicable to any Award or
any shares acquired pursuant thereto;

                             (h)     to accelerate, continue, extend or defer
the exercisability or vesting of any Award or any shares acquired pursuant
thereto, including with respect to the period following a Participant’s
termination of Service;

                             (i)     without the consent of the affected
Participant and notwithstanding the provisions of any Award Agreement to the
contrary, to unilaterally substitute at any time a Stock Appreciation Right
providing for settlement solely in shares of Stock in place of any outstanding
Option, provided that such Stock Appreciation Right covers the same number of
shares of Stock and provides for the same exercise price (subject in each case
to adjustment in accordance with Section 4.2) as the replaced Option and
otherwise provides substantially equivalent terms and conditions as the replaced
Option, as determined by the Committee;

8

--------------------------------------------------------------------------------




                             (j)     to prescribe, amend or rescind rules,
guidelines and policies relating to the Plan, or to adopt sub-plans or
supplements to, or alternative versions of, the Plan, including, without
limitation, as the Committee deems necessary or desirable to comply with the
laws or regulations of or to accommodate the tax policy, accounting principles
or custom of, foreign jurisdictions whose citizens may be granted Awards;

                             (k)     to correct any defect, supply any omission
or reconcile any inconsistency in the Plan or any Award Agreement and to make
all other determinations and take such other actions with respect to the Plan or
any Award as the Committee may deem advisable to the extent not inconsistent
with the provisions of the Plan or applicable law; and

                             (l)     to delegate to the Chief Executive Officer
or the Senior Vice President of Human Resources the authority with respect to
ministerial matters regarding the Plan and Awards made under the Plan.

                  3.6     Option or SAR Repricing.  Without the affirmative vote
of holders of a majority of the shares of Stock cast in person or by proxy at a
meeting of the shareholders of the Company at which a quorum representing a
majority of all outstanding shares of Stock is present or represented by proxy,
the Board shall not approve a program providing for either (a) the cancellation
of outstanding Options or SARs and the grant in substitution therefore of new
Options or SARs having a lower exercise price or (b) the amendment of
outstanding Options or SARs to reduce the exercise price thereof.  This
paragraph shall not be construed to apply to “issuing or assuming a stock option
in a transaction to which section 424(a) applies,” within the meaning of Section
424 of the Code.

                  3.7     Indemnification.  In addition to such other rights of
indemnification as they may have as members of the Board or the Committee or as
officers or employees of the Participating Company Group, members of the Board
or the Committee and any officers or employees of the Participating Company
Group to whom authority to act for the Board, the Committee or the Company is
delegated shall be indemnified by the Company against all reasonable expenses,
including attorneys’ fees, actually and necessarily incurred in connection with
the defense of any action, suit or proceeding, or in connection with any appeal
therein, to which they or any of them may be a party by reason of any action
taken or failure to act under or in connection with the Plan, or any right
granted hereunder, and against all amounts paid by them in settlement thereof
(provided such settlement is approved by independent legal counsel selected by
the Company) or paid by them in satisfaction of a judgment in any such action,
suit or proceeding, except in relation to matters as to which it shall be
adjudged in such action, suit or proceeding that such person is liable for gross
negligence, bad faith or intentional misconduct in duties; provided, however,
that within sixty (60) days after the institution of such action, suit or
proceeding, such person shall offer to the Company, in writing, the opportunity
at its own expense to handle and defend the same.

9

--------------------------------------------------------------------------------




          4.     SHARES SUBJECT TO PLAN.

                  4.1     Maximum Number of Shares Issuable.  Subject to
adjustment as provided in Section 4.2, the maximum aggregate number of shares of
Stock that may be issued under the Plan shall be four million eight hundred
eighty-six thousand (4,886,000) and shall consist of authorized but unissued or
reacquired shares of Stock or any combination thereof.  If an outstanding Award
for any reason expires or is terminated or canceled without having been
exercised or settled in full, or if shares of Stock acquired pursuant to an
Award subject to forfeiture or repurchase are forfeited or repurchased by the
Company, the shares of Stock allocable to the terminated portion of such Award
or such forfeited or repurchased shares of Stock shall again be available for
issuance under the Plan.  Shares of Stock shall not be deemed to have been
issued pursuant to the Plan (a) with respect to any portion of an Award that is
settled in cash or (b) to the extent such shares are withheld or reacquired by
the Company in satisfaction of tax withholding obligations pursuant to
Section 15.2.  Upon payment in shares of Stock pursuant to the exercise of an
SAR, the number of shares available for issuance under the Plan shall be reduced
only by the number of shares actually issued in such payment.  If the exercise
price of an Option is paid by tender to the Company, or attestation to the
ownership, of shares of Stock owned by the Participant, or by means of a
Net-Exercise, the number of shares available for issuance under the Plan shall
be reduced only by the net number of shares for which the Option is exercised.

                  4.2     Adjustments for Changes in Capital Structure.  Subject
to any required action by the shareholders of the Company, in the event of any
change in the Stock effected without receipt of consideration by the Company,
whether through merger, consolidation, reorganization, reincorporation,
recapitalization, reclassification, stock dividend, stock split, reverse stock
split, split-up, split-off, spin-off, combination of shares, exchange of shares,
or similar change in the capital structure of the Company, or in the event of
payment of a dividend or distribution to the shareholders of the Company in a
form other than Stock (excepting normal cash dividends) that has a material
effect on the Fair Market Value of shares of Stock, appropriate adjustments
shall be made in the number and kind of shares subject to the Plan and to any
outstanding Awards, in the Award limits set forth in Section 5.4, and in the
exercise or purchase price per share under any outstanding Award in order to
prevent dilution or enlargement of Participants’ rights under the Plan.  For
purposes of the foregoing, conversion of any convertible securities of the
Company shall not be treated as “effected without receipt of consideration by
the Company.”  Any fractional share resulting from an adjustment pursuant to
this Section 4.2 shall be rounded down to the nearest whole number.  The
Committee in its sole discretion, may also make such adjustments in the terms of
any Award to reflect, or related to, such changes in the capital structure of
the Company or distributions as it deems appropriate, including modification of
Performance Goals, Performance Award Formulas and Performance Periods.  The
adjustments determined by the Committee pursuant to this Section 4.2 shall be
final, binding and conclusive.

          5.     ELIGIBILITY AND AWARD LIMITATIONS.

                  5.1     Persons Eligible for Awards.  Awards may be granted
only to Employees, Consultants and Directors.  For purposes of the foregoing
sentence, “Employees,” “Consultants” and “Directors” shall include prospective
Employees, prospective Consultants and prospective Directors to whom Awards are
granted in connection with written offers of an employment or other service
relationship with the Participating Company Group; provided, however, that no
Stock subject to any such Award shall vest, become exercisable or be issued
prior to the date on which such person commences Service.  A Nonemployee
Director Award may be granted only to a person who, at the time of grant, is a
Nonemployee Director.

10

--------------------------------------------------------------------------------




                  5.2     Participation.  Awards other than Nonemployee Director
Awards are granted solely at the discretion of the Committee.  Eligible persons
may be granted more than one Award.  However, excepting Nonemployee Director
Awards, eligibility in accordance with this Section shall not entitle any person
to be granted an Award, or, having been granted an Award, to be granted an
additional Award.

                  5.3     Incentive Stock Option Limitations.

                             (a)     Persons Eligible.  An Incentive Stock
Option may be granted only to a person who, on the effective date of grant, is
an Employee of the Company, a Parent Corporation or a Subsidiary Corporation
(each being an “ISO-Qualifying Corporation”).  Any person who is not an Employee
of an ISO-Qualifying Corporation on the effective date of the grant of an Option
to such person may be granted only a Nonstatutory Stock Option.  An Incentive
Stock Option granted to a prospective Employee upon the condition that such
person become an Employee of an ISO-Qualifying Corporation shall be deemed
granted effective on the date such person commences Service with an
ISO-Qualifying Corporation, with an exercise price determined as of such date in
accordance with Section 6.1.

                             (b)     Fair Market Value Limitation.  To the
extent that options designated as Incentive Stock Options (granted under all
stock option plans of the Participating Company Group, including the Plan)
become exercisable by a Participant for the first time during any calendar year
for stock having a Fair Market Value greater than One Hundred Thousand Dollars
($100,000), the portion of such options which exceeds such amount shall be
treated as Nonstatutory Stock Options.  For purposes of this Section, options
designated as Incentive Stock Options shall be taken into account in the order
in which they were granted, and the Fair Market Value of stock shall be
determined as of the time the option with respect to such stock is granted.  If
the Code is amended to provide for a limitation different from that set forth in
this Section, such different limitation shall be deemed incorporated herein
effective as of the date and with respect to such Options as required or
permitted by such amendment to the Code.  If an Option is treated as an
Incentive Stock Option in part and as a Nonstatutory Stock Option in part by
reason of the limitation set forth in this Section, the Participant may
designate which portion of such Option the Participant is exercising.  In the
absence of such designation, the Participant shall be deemed to have exercised
the Incentive Stock Option portion of the Option first.  Upon exercise, shares
issued pursuant to each such portion shall be separately identified.

                  5.4     Award Limits.

                             (a)     Maximum Number of Shares Issuable Pursuant
to Incentive Stock Options.  Subject to adjustment as provided in Section 4.2,
the maximum aggregate number of shares of Stock that may be issued under the
Plan pursuant to the exercise of Incentive Stock Options shall not exceed four
million eight hundred eighty-six thousand (4,886,000) shares.  The maximum
aggregate number of shares of Stock that may be issued under the Plan pursuant
to all Awards other than Incentive Stock Options shall be the number of shares
determined in accordance with Section 4.1, subject to adjustment as provided in
Section 4.2 and further subject to the limitation set forth in Section 5.4(b)
below.

11

--------------------------------------------------------------------------------




                             (b)     Aggregate Limit on Full Value Awards. 
Subject to adjustment as provided in Section 4.2, in no event shall more than
five hundred thousand (500,000) shares in the aggregate be issued under the Plan
pursuant to the exercise or settlement of Restricted Stock Awards, Restricted
Stock Unit Awards and Performance Awards (“Full Value Awards”).  Except with
respect to a maximum of five percent (5%) of the shares of Stock authorized in
this Section 5.4(b), any Full Value Awards which vest on the basis of the
Participant’s continued  Service shall not provide for vesting which is any more
rapid than annual pro rata vesting over a three (3) year period and any Full
Value Awards which vest upon the attainment of Performance Goals shall provide
for a Performance Period of at least twelve (12) months.

                             (c)     Section 162(m) Award Limits.  The following
limits shall apply to the grant of any Award if, at the time of grant, the
Company is a “publicly held corporation” within the meaning of Section 162(m).

                                         (i)     Options and SARs.  Subject to
adjustment as provided in Section 4.2, no Employee shall be granted within any
fiscal year of the Company one or more Options or Freestanding SARs which in the
aggregate are for more than 100,000 shares.

                                         (ii)    Restricted Stock and Restricted
Stock Unit Awards.  Subject to adjustment as provided in Section 4.2, no
Employee shall be granted within any fiscal year of the Company one or more
Restricted Stock Awards or Restricted Stock Unit Awards, subject to Vesting
Conditions based on the attainment of Performance Goals, for more than 500,000
shares.

                                         (iii)   Performance Awards.  Subject to
adjustment as provided in Section 4.2, no Employee shall be granted
(1) Performance Shares which could result in such Employee receiving more than
500,000 shares for each full fiscal year of the Company contained in the
Performance Period for such Award, or (2) Performance Units which could result
in such Employee receiving value equal to more than 500,000 shares for each full
fiscal year of the Company contained in the Performance Period for such Award. 
No Participant may be granted more than one Performance Award for the same
Performance Period.

                                         (iv)   Stock-Based Awards.  Subject to
adjustment as provided in Section 4.2, no Employee may be granted Stock-Based
Awards which could result in the Employee receiving more than 50,000 shares (or
equivalent value) in any fiscal year of the Company.

          6.     TERMS AND CONDITIONS OF OPTIONS.

                  Options shall be evidenced by Award Agreements specifying the
number of shares of Stock covered thereby, in such form as the Committee shall
from time to time establish.  No Option or purported Option shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Options may incorporate all or any of
the terms of the Plan by reference and shall comply with and be subject to the
following terms and conditions:

12

--------------------------------------------------------------------------------




                  6.1     Exercise Price.  The exercise price for each Option
shall be established in the discretion of the Committee; provided, however, that
(a) the exercise price per share shall be not less than the Fair Market Value of
a share of Stock on the effective date of grant of the Option and (b) no
Incentive Stock Option granted to a Ten Percent Owner shall have an exercise
price per share less than one hundred ten percent (110%) of the Fair Market
Value of a share of Stock on the effective date of grant of the Option. 
Notwithstanding the foregoing, an Option (whether an Incentive Stock Option or a
Nonstatutory Stock Option) may be granted with an exercise price lower than the
minimum exercise price set forth above if such Option is granted pursuant to an
assumption or substitution for another option in a manner qualifying under the
provisions of Section 424(a) of the Code.

                  6.2     Exercisability and Term of Options.  Options shall be
exercisable at such time or times, or upon such event or events, and subject to
such terms, conditions, performance criteria and restrictions as shall be
determined by the Committee and set forth in the Award Agreement evidencing such
Option; provided, however, that (a) no Option shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such Option,
(b) no Incentive Stock Option granted to a Ten Percent Owner shall be
exercisable after the expiration of five (5) years after the effective date of
grant of such Option, and (c) no Option granted to a prospective Employee,
prospective Consultant or prospective Director may become exercisable prior to
the date on which such person commences Service.  Subject to the foregoing,
unless otherwise specified by the Committee in the grant of an Option, any
Option granted hereunder shall terminate ten (10) years after the effective date
of grant of the Option, unless earlier terminated in accordance with its
provisions.

                  6.3     Payment of Exercise Price.

                             (a)     Forms of Consideration Authorized.  Except
as otherwise provided below, payment of the exercise price for the number of
shares of Stock being purchased pursuant to any Option shall be made (i) in
cash, by check or in cash equivalent, (ii) by tender to the Company, or
attestation to the ownership, of shares of Stock owned by the Participant having
a Fair Market Value not less than the exercise price, (iii) by delivery of a
properly executed notice of exercise together with irrevocable instructions to a
broker providing for the assignment to the Company of the proceeds of a sale or
loan with respect to some or all of the shares being acquired upon the exercise
of the Option (including, without limitation, through an exercise complying with
the provisions of Regulation T as promulgated from time to time by the Board of
Governors of the Federal Reserve System) (a “Cashless Exercise”), (iv) by
delivery of a properly executed notice of exercise electing a Net-Exercise,
(v) by such other consideration as may be approved by the Committee from time to
time to the extent permitted by applicable law, or (vi) by any combination
thereof.  The Committee may at any time or from time to time grant Options which
do not permit all of the foregoing forms of consideration to be used in payment
of the exercise price or which otherwise restrict one or more forms of
consideration.

                             (b)     Limitations on Forms of Consideration.

                                         (i)     Tender of Stock. 
Notwithstanding the foregoing, an Option may not be exercised by tender to the
Company, or attestation to the ownership, of shares of Stock to the extent such
tender or attestation would constitute a violation of the provisions of any law,
regulation or agreement restricting the redemption of the Company’s stock. 

13

--------------------------------------------------------------------------------




                                         (ii)    Cashless Exercise.  The Company
reserves, at any and all times, the right, in the Company’s sole and absolute
discretion, to establish, decline to approve or terminate any program or
procedures for the exercise of Options by means of a Cashless Exercise,
including with respect to one or more Participants specified by the Company
notwithstanding that such program or procedures may be available to other
Participants.

                  6.4     Effect of Termination of Service.

                             (a)     Option Exercisability.  Subject to earlier
termination of the Option as otherwise provided herein and unless otherwise
provided by the Committee, an Option shall be exercisable after a Participant’s
termination of Service only during the applicable time periods provided in the
Award Agreement.

                             (b)     Extension if Exercise Prevented by Law. 
Notwithstanding the foregoing, unless the Committee provides otherwise in the
Award Agreement, if the exercise of an Option within the applicable time periods
is prevented by the provisions of Section 14 below, the Option shall remain
exercisable until three (3) months (or such longer period of time as determined
by the Committee, in its discretion) after the date the Participant is notified
by the Company that the Option is exercisable, but in any event no later than
the Option Expiration Date.

                             (c)     Extension if Participant Subject to
Section 16(b).  Notwithstanding the foregoing, if a sale within the applicable
time periods of shares acquired upon the exercise of the Option would subject
the Participant to suit under Section 16(b) of the Exchange Act, the Option
shall remain exercisable until the earliest to occur of (i) the tenth (10th) day
following the date on which a sale of such shares by the Participant would no
longer be subject to such suit, (ii) the one hundred and ninetieth (190th) day
after the Participant’s termination of Service, or (iii) the Option Expiration
Date.

                  6.5     Transferability of Options.  During the lifetime of
the Participant, an Option shall be exercisable only by the Participant or the
Participant’s guardian or legal representative.  Prior to the issuance of shares
of Stock upon the exercise of an Option, the Option shall not be subject in any
manner to anticipation, alienation, sale, exchange, transfer, assignment,
pledge, encumbrance, or garnishment by creditors of the Participant or the
Participant’s beneficiary, except transfer by will or by the laws of descent and
distribution. 

          7.     TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS.

                  Stock Appreciation Rights shall be evidenced by Award
Agreements specifying the number of shares of Stock subject to the Award, in
such form as the Committee shall from time to time establish.  No SAR or
purported SAR shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing SARs
may incorporate all or any of the terms of the Plan by reference and shall
comply with and be subject to the following terms and conditions:

                  7.1     Types of SARs Authorized.  SARs may be granted in
tandem with all or any portion of a related Option (a “Tandem SAR”) or may be
granted independently of any Option (a “Freestanding SAR”).  A Tandem SAR may be
granted either concurrently with the grant of the related Option or at any time
thereafter prior to the complete exercise, termination, expiration or
cancellation of such related Option.

14

--------------------------------------------------------------------------------




                 7.2     Exercise Price.  The exercise price for each SAR shall
be established in the discretion of the Committee; provided, however, that
(a) the exercise price per share subject to a Tandem SAR shall be the exercise
price per share under the related Option and (b) the exercise price per share
subject to a Freestanding SAR shall be not less than the Fair Market Value of a
share of Stock on the effective date of grant of the SAR.

                  7.3     Exercisability and Term of SARs.

                             (a)     Tandem SARs.  Tandem SARs shall be
exercisable only at the time and to the extent, and only to the extent, that the
related Option is exercisable, subject to such provisions as the Committee may
specify where the Tandem SAR is granted with respect to less than the full
number of shares of Stock subject to the related Option.

                             (b)     Freestanding SARs.  Freestanding SARs shall
be exercisable at such time or times, or upon such event or events, and subject
to such terms, conditions, performance criteria and restrictions as shall be
determined by the Committee and set forth in the Award Agreement evidencing such
SAR; provided, however, that no Freestanding SAR shall be exercisable after the
expiration of ten (10) years after the effective date of grant of such SAR.

                  7.4     Deemed Exercise of SARs.  If, on the date on which an
SAR would otherwise terminate or expire, the SAR by its terms remains
exercisable immediately prior to such termination or expiration and, if so
exercised, would result in a payment to the holder of such SAR, then any portion
of such SAR which has not previously been exercised shall automatically be
deemed to be exercised as of such date with respect to such portion.

                  7.5     Effect of Termination of Service.  Subject to earlier
termination of the SAR as otherwise provided herein and unless otherwise
provided by the Committee in the grant of an SAR and set forth in the Award
Agreement, an SAR shall be exercisable after a Participant’s termination of
Service only as provided in the Award Agreement.


                  7.6     Nontransferability of SARs.  During the lifetime of
the Participant, an SAR shall be exercisable only by the Participant or the
Participant’s guardian or legal representative.  Prior to the exercise of an
SAR, the SAR shall not be subject in any manner to anticipation, alienation,
sale, exchange, transfer, assignment, pledge, encumbrance, or garnishment by
creditors of the Participant or the Participant’s beneficiary, except transfer
by will or by the laws of descent and distribution.

          8.     TERMS AND CONDITIONS OF RESTRICTED STOCK AWARDS.

                  Restricted Stock Awards shall be evidenced by Award Agreements
specifying the number of shares of Stock subject to the Award, in such form as
the Committee shall from time to time establish.  No Restricted Stock Award or
purported Restricted Stock Award shall be a valid and binding obligation of the
Company unless evidenced by a fully executed Award Agreement.  Award Agreements
evidencing Restricted Stock Awards may incorporate all or any of the terms of
the Plan by reference and shall comply with and be subject to the following
terms and conditions:

15

--------------------------------------------------------------------------------




                  8.1     Types of Restricted Stock Awards Authorized. 
Restricted Stock Awards may or may not require the payment of cash compensation
for the stock.  Restricted Stock Awards may be granted upon such conditions as
the Committee shall determine, including, without limitation, upon the
attainment of one or more Performance Goals described in Section 9.4.  If either
the grant of a Restricted Stock Award or the lapsing of the Restriction Period
is to be contingent upon the attainment of one or more Performance Goals, the
Committee shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).

                  8.2     Purchase Price.  The purchase price, if any, for
shares of Stock issuable under each Restricted Stock Award and the means of
payment shall be established by the Committee in its discretion. 

                  8.3     Purchase Period.  A Restricted Stock Award requiring
the payment of cash consideration shall be exercisable within a period
established by the Committee; provided, however, that no Restricted Stock Award
granted to a prospective Employee, prospective Consultant or prospective
Director may become exercisable prior to the date on which such person commences
Service.

                  8.4     Vesting and Restrictions on Transfer.  Shares issued
pursuant to any Restricted Stock Award may or may not be made subject to Vesting
Conditions based upon the satisfaction of such Service requirements, conditions,
restrictions or performance criteria, including, without limitation, Performance
Goals as described in Section 9.4, as shall be established by the Committee and
set forth in the Award Agreement evidencing such Award.  During any Restriction
Period in which shares acquired pursuant to a Restricted Stock Award remain
subject to Vesting Conditions, such shares may not be sold, exchanged,
transferred, pledged, assigned or otherwise disposed of other than as provided
in the Award Agreement or as provided in Section 8.7.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

                  8.5     Voting Rights; Dividends and Distributions.  Except as
provided in this Section, Section 8.4 and any Award Agreement, during the
Restriction Period applicable to shares subject to a Restricted Stock Award, the
Participant shall have all of the rights of a shareholder of the Company holding
shares of Stock, including the right to vote such shares and to receive all
dividends and other distributions paid with respect to such shares.  However, in
the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, any and all new, substituted or additional securities
or other property (other than normal cash dividends) to which the Participant is
entitled by reason of the Participant’s Restricted Stock Award shall be
immediately subject to the same Vesting Conditions as the shares subject to the
Restricted Stock Award with respect to which such dividends or distributions
were paid or adjustments were made.

16

--------------------------------------------------------------------------------




                  8.6     Effect of Termination of Service.  Unless otherwise
provided by the Committee in the grant of a Restricted Stock Award and set forth
in the Award Agreement, if a Participant’s Service terminates for any reason,
whether voluntary or involuntary (including the Participant’s death or
disability), then the Participant shall forfeit to the Company any shares
acquired by the Participant pursuant to a Restricted Stock Award which remain
subject to Vesting Conditions as of the date of the Participant’s termination of
Service in exchange for the payment of the purchase price, if any, paid by the
Participant.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.

                  8.7     Nontransferability of Restricted Stock Award Rights. 
Prior to the issuance of shares of Stock pursuant to a Restricted Stock Award,
rights to acquire such shares shall not be subject in any manner to
anticipation, alienation, sale, exchange, transfer, assignment, pledge,
encumbrance or garnishment by creditors of the Participant or the Participant’s
beneficiary, except transfer by will or the laws of descent and distribution. 
All rights with respect to a Restricted Stock Award granted to a Participant
hereunder shall be exercisable during his or her lifetime only by such
Participant or the Participant’s guardian or legal representative.

          9.     TERMS AND CONDITIONS OF PERFORMANCE AWARDS.

                  Performance Awards shall be evidenced by Award Agreements in
such form as the Committee shall from time to time establish.  No Performance
Award or purported Performance Award shall be a valid and binding obligation of
the Company unless evidenced by a fully executed Award Agreement.  Award
Agreements evidencing Performance Awards may incorporate all or any of the terms
of the Plan by reference and shall comply with and be subject to the following
terms and conditions:

                  9.1     Types of Performance Awards Authorized.  Performance
Awards may be in the form of either Performance Shares or Performance Units. 
Each Award Agreement evidencing a Performance Award shall specify the number of
Performance Shares or Performance Units subject thereto, the Performance Award
Formula, the Performance Goal(s) and Performance Period applicable to the Award,
and the other terms, conditions and restrictions of the Award.

                  9.2     Initial Value of Performance Shares and Performance
Units.  Unless otherwise provided by the Committee in granting a Performance
Award, each Performance Share shall have an initial value equal to the Fair
Market Value of one (1) share of Stock, subject to adjustment as provided in
Section 4.2, on the effective date of grant of the Performance Share.  Each
Performance Unit shall have an initial value determined by the Committee.  The
final value payable to the Participant in settlement of a Performance Award
determined on the basis of the applicable Performance Award Formula will depend
on the extent to which Performance Goals established by the Committee are
attained within the applicable Performance Period established by the Committee.

17

--------------------------------------------------------------------------------




                  9.3     Establishment of Performance Period, Performance Goals
and Performance Award Formula.  In granting each Performance Award, the
Committee shall establish in writing the applicable Performance Period,
Performance Award Formula and one or more Performance Goals which, when measured
at the end of the Performance Period, shall determine on the basis of the
Performance Award Formula the final value of the Performance Award to be paid to
the Participant.  To the extent compliance with the requirements under
Section 162(m) with respect to “performance-based compensation” is desired, the
Committee shall establish the Performance Goal(s) and Performance Award Formula
applicable to each Performance Award no later than the earlier of (a) the date
ninety (90) days after the commencement of the applicable Performance Period or
(b) the date on which 25% of the Performance Period has elapsed, and, in any
event, at a time when the outcome of the Performance Goals remains substantially
uncertain.  Once established, the Performance Goals and Performance Award
Formula shall not be changed during the Performance Period.  The Company shall
notify each Participant granted a Performance Award of the terms of such Award,
including the Performance Period, Performance Goal(s) and Performance Award
Formula.

                  9.4     Measurement of Performance Goals.  Performance Goals
shall be established by the Committee on the basis of targets to be attained
(“Performance Targets”) with respect to one or more measures of business or
financial performance (each, a “Performance Measure”), subject to the following:

                             (a)     Performance Measures.  Performance Measures
shall have the same meanings as used in the Company’s financial statements, or,
if such terms are not used in the Company’s financial statements, they shall
have the meaning applied pursuant to generally accepted accounting principles,
or as used generally in the Company’s industry.  Performance Measures shall be
calculated with respect to the Company and each Subsidiary Corporation
consolidated therewith for financial reporting purposes or such division or
other business unit as may be selected by the Committee.  For purposes of the
Plan, the Performance Measures applicable to a Performance Award shall be
calculated in accordance with generally accepted accounting principles, but
prior to the accrual or payment of any Performance Award for the same
Performance Period and excluding the effect (whether positive or negative) of
any change in accounting standards or any extraordinary, unusual or nonrecurring
item, as determined by the Committee, occurring after the establishment of the
Performance Goals applicable to the Performance Award.  Each such adjustment, if
any, shall be made solely for the purpose of providing a consistent basis from
period to period for the calculation of Performance Measures in order to prevent
the dilution or enlargement of the Participant’s rights with respect to a
Performance Award.  Performance Measures may be one or more of the following, as
determined by the Committee:  revenue; sales; expenses; operating income; gross
margin; operating margin; earnings before any one or more of: stock-based
compensation expense, interest, taxes, depreciation and amortization; pre-tax
profit; net operating income; net income; economic value added; free cash flow;
operating cash flow; stock price; earnings per share; return on shareholder
equity; return on capital; return on assets; return on investment; employee
satisfaction; employee retention; balance of cash, cash equivalents and
marketable securities; market share; daily average revenue trades; asset
gathering metrics; number of customers; customer satisfaction; product
development; completion of a joint venture or other corporate transaction;
completion of identified special project; and overall effectiveness of
management; or such other measures as determined by the Committee consistent
with this Section 9.4(a).

18

--------------------------------------------------------------------------------




                             (b)     Performance Targets.  Performance Targets
may include a minimum, maximum, target level and intermediate levels of
performance, with the final value of a Performance Award determined under the
applicable Performance Award Formula by the level attained during the applicable
Performance Period.  A Performance Target may be stated as an absolute value or
as a value determined relative to a standard selected by the Committee.

                  9.5     Settlement of Performance Awards.

                             (a)     Determination of Final Value.  As soon as
practicable following the completion of the Performance Period applicable to a
Performance Award, the Committee shall certify in writing the extent to which
the applicable Performance Goals have been attained and the resulting final
value of the Award earned by the Participant and to be paid upon its settlement
in accordance with the applicable Performance Award Formula.

                             (b)     Discretionary Adjustment of Award Formula. 
In its discretion, the Committee may, either at the time it grants a Performance
Award or at any time thereafter, provide for the positive or negative adjustment
of the Performance Award Formula applicable to a Performance Award that is not
intended to constitute “qualified performance based compensation” to a “covered
employee” within the meaning of Section 162(m) (a “Covered Employee”) to reflect
such Participant’s individual performance in his or her position with the
Company or such other factors as the Committee may determine.  With respect to a
Performance Award intended to constitute qualified performance-based
compensation to a Covered Employee, the Committee shall have the discretion to
reduce some or all of the value of the Performance Award that would otherwise be
paid to the Covered Employee upon its settlement notwithstanding the attainment
of any Performance Goal and the resulting value of the Performance Award
determined in accordance with the Performance Award Formula. 

                             (c)     Payment in Settlement of Performance
Awards.  As soon as practicable following the Committee’s determination and
certification in accordance with Sections 9.5(a) and (b), payment shall be made
to each eligible Participant (or such Participant’s legal representative or
other person who acquired the right to receive such payment by reason of the
Participant’s death) of the final value of the Participant’s Performance Award. 
Payment of such amount shall be made in cash, shares of Stock, or a combination
thereof as determined by the Committee. 

                  9.6     Voting Rights; Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Performance Share Awards until the date of the issuance
of such shares, if any (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  However,
the Committee, in its discretion, may provide in the Award Agreement evidencing
any Performance Share Award that the Participant shall be entitled to receive
Dividend Equivalents with respect to the payment of cash dividends on Stock
having a record date prior to the date on which the Performance Shares are
settled or forfeited.  Such Dividend Equivalents, if any, shall be credited to
the Participant in the form of additional whole Performance Shares as of the
date of payment of such cash dividends on Stock.  The number of additional
Performance Shares (rounded to the nearest whole number) to be so credited shall
be determined by dividing (a) the amount of cash dividends paid on such date
with respect to the

19

--------------------------------------------------------------------------------




number of shares of Stock represented by the Performance Shares previously
credited to the Participant by (b) the Fair Market Value per share of Stock on
such date.  Dividend Equivalents may be paid currently or may be accumulated and
paid to the extent that Performance Shares become nonforfeitable, as determined
by the Committee.  Settlement of Dividend Equivalents may be made in cash,
shares of Stock, or a combination thereof as determined by the Committee, and
may be paid on the same basis as settlement of the related Performance Share as
provided in Section 9.5.  Dividend Equivalents shall not be paid with respect to
Performance Units.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Performance Share Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the
Performance Share Award, and all such new, substituted or additional securities
or other property shall be immediately subject to the same Performance Goals as
are applicable to the Award.

                  9.7     Effect of Termination of Service.  Unless otherwise
provided by the Committee in the grant of a Performance Award and set forth in
the Award Agreement, the effect of a Participant’s termination of Service on the
Performance Award shall be as follows:

                             (a)     Death or Disability.  If the Participant’s
Service terminates because of the death or Disability of the Participant before
the completion of the Performance Period applicable to the Performance Award,
the final value of the Participant’s Performance Award shall be determined by
the extent to which the applicable Performance Goals have been attained with
respect to the entire Performance Period and shall be prorated based on the
number of months of the Participant’s Service during the Performance Period. 
Payment shall be made following the end of the Performance Period in any manner
permitted by Section 9.5.

                             (b)     Other Termination of Service.  If the
Participant’s Service terminates for any reason except death or Disability
before the completion of the Performance Period applicable to the Performance
Award, such Award shall be forfeited in its entirety; provided, however, that in
the event of an involuntary termination of the Participant’s Service, the
Committee, in its sole discretion, may waive the automatic forfeiture of all or
any portion of any such Award.

                  9.8     Nontransferability of Performance Awards.  Prior to
settlement in accordance with the provisions of the Plan, no Performance Award
shall be subject in any manner to anticipation, alienation, sale, exchange,
transfer, assignment, pledge, encumbrance, or garnishment by creditors of the
Participant or the Participant’s beneficiary, except transfer by will or by the
laws of descent and distribution.  All rights with respect to a Performance
Award granted to a Participant hereunder shall be exercisable during his or her
lifetime only by such Participant or the Participant’s guardian or legal
representative.

20

--------------------------------------------------------------------------------




          10.   TERMS AND CONDITIONS OF RESTRICTED STOCK UNIT AWARDS.

                  Restricted Stock Unit Awards shall be evidenced by Award
Agreements specifying the number of Restricted Stock Units subject to the Award,
in such form as the Committee shall from time to time establish.  No Restricted
Stock Unit Award or purported Restricted Stock Unit Award shall be a valid and
binding obligation of the Company unless evidenced by a fully executed Award
Agreement.  Award Agreements evidencing Restricted Stock Units may incorporate
all or any of the terms of the Plan by reference and shall comply with and be
subject to the following terms and conditions:

                  10.1     Grant of Restricted Stock Unit Awards. Restricted
Stock Unit Awards may be granted upon such conditions as the Committee shall
determine, including, without limitation, upon the attainment of one or more
Performance Goals described in Section 9.4.  If either the grant of a Restricted
Stock Unit Award or the Vesting Conditions with respect to such Award is to be
contingent upon the attainment of one or more Performance Goals, the Committee
shall follow procedures substantially equivalent to those set forth in
Sections 9.3 through 9.5(a).

                  10.2     Vesting.  Restricted Stock Units may or may not be
made subject to Vesting Conditions based upon the satisfaction of such Service
requirements, conditions, restrictions or performance criteria, including,
without limitation, Performance Goals as described in Section 9.4, as shall be
established by the Committee and set forth in the Award Agreement evidencing
such Award.

                  10.3     Voting Rights, Dividend Equivalent Rights and
Distributions.  Participants shall have no voting rights with respect to shares
of Stock represented by Restricted Stock Units until the date of the issuance of
such shares (as evidenced by the appropriate entry on the books of the Company
or of a duly authorized transfer agent of the Company).  However, the Committee,
in its discretion, may provide in the Award Agreement evidencing any Restricted
Stock Unit Award that the Participant shall be entitled to receive Dividend
Equivalents with respect to the payment of cash dividends on Stock having a
record date prior to the date on which Restricted Stock Units held by such
Participant are settled.  Such Dividend Equivalents, if any, shall be paid by
crediting the Participant with additional whole Restricted Stock Units as of the
date of payment of such cash dividends on Stock.  The number of additional
Restricted Stock Units (rounded to the nearest whole number) to be so credited
shall be determined by dividing (a) the amount of cash dividends paid on such
date with respect to the number of shares of Stock represented by the Restricted
Stock Units previously credited to the Participant by (b) the Fair Market Value
per share of Stock on such date.  Such additional Restricted Stock Units shall
be subject to the same terms and conditions and shall be settled in the same
manner and at the same time (or as soon thereafter as practicable) as the
Restricted Stock Units originally subject to the Restricted Stock Unit Award. 
In the event of a dividend or distribution paid in shares of Stock or any other
adjustment made upon a change in the capital structure of the Company as
described in Section 4.2, appropriate adjustments shall be made in the
Participant’s Restricted Stock Unit Award so that it represents the right to
receive upon settlement any and all new, substituted or additional securities or
other property (other than normal cash dividends) to which the Participant would
entitled by reason of the shares of Stock issuable upon settlement of the Award,
and all such new, substituted or additional securities or other property shall
be immediately subject to the same Vesting Conditions as are applicable to the
Award.

21

--------------------------------------------------------------------------------




                  10.4     Effect of Termination of Service.  Unless otherwise
provided by the Committee in the grant of a Restricted Stock Unit Award and set
forth in the Award Agreement, if a Participant’s Service terminates for any
reason, whether voluntary or involuntary (including the Participant’s death or
disability), then the Participant shall forfeit to the Company any Restricted
Stock Units pursuant to the Award which remain subject to Vesting Conditions as
of the date of the Participant’s termination of Service.

                  10.5     Settlement of Restricted Stock Unit Awards.  The
Company shall issue to a Participant on the date on which Restricted Stock Units
subject to the Participant’s Restricted Stock Unit Award vest or on such other
date determined by the Committee, in its discretion, and set forth in the Award
Agreement one (1) share of Stock (and/or any other new, substituted or
additional securities or other property pursuant to an adjustment described in
Section 10.3) for each Restricted Stock Unit then becoming vested or otherwise
to be settled on such date, subject to the withholding of applicable taxes. 
Notwithstanding the foregoing, if permitted by the Committee and set forth in
the Award Agreement, the Participant may elect in accordance with terms
specified in the Award Agreement to defer receipt of all or any portion of the
shares of Stock or other property otherwise issuable to the Participant pursuant
to this Section.

                  10.6     Nontransferability of Restricted Stock Unit Awards. 
Prior to the issuance of shares of Stock in settlement of a Restricted Stock
Unit Award, the Award shall not be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to a Restricted Stock Unit Award granted to a Participant hereunder
shall be exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

          11.   DEFERRED COMPENSATION AWARDS.

                  11.1     Establishment of Deferred Compensation Award
Programs.  This Section 11 shall not be effective unless and until the Committee
determines to establish a program pursuant to this Section.  The Committee, in
its discretion and upon such terms and conditions as it may determine, may
establish one or more programs pursuant to the Plan under which:

                             (a)     Participants designated by the Committee
who are Insiders or otherwise among a select group of highly compensated
Employees may irrevocably elect, prior to a date specified by the Committee, to
reduce such Participant’s compensation otherwise payable in cash (subject to any
minimum or maximum reductions imposed by the Committee) and to be granted
automatically at such time or times as specified by the Committee one or more
Awards of Stock Units with respect to such numbers of shares of Stock as
determined in accordance with the rules of the program established by the
Committee and having such other terms and conditions as established by the
Committee.

                             (b)     Participants designated by the Committee
who are Insiders or otherwise among a select group of highly compensated
Employees may irrevocably elect, prior to a date specified by the Committee, to
be granted automatically an Award of Stock Units with respect to such number of
shares of Stock and upon such other terms and conditions as established by the
Committee in lieu of:

22

--------------------------------------------------------------------------------




                                         (i)     shares of Stock otherwise
issuable to such Participant upon the exercise of an Option;

                                         (ii)    cash or shares of Stock
otherwise issuable to such Participant upon the exercise of an SAR; or

                                         (iii)   cash or shares of Stock
otherwise issuable to such Participant upon the settlement of a Performance
Award or Performance Unit.

                  11.2     Terms and Conditions of Deferred Compensation
Awards.  Deferred Compensation Awards granted pursuant to this Section 11 shall
be evidenced by Award Agreements in such form as the Committee shall from time
to time establish.  No such Deferred Compensation Award or purported Deferred
Compensation Award shall be a valid and binding obligation of the Company unless
evidenced by a fully executed Award Agreement.  Award Agreements evidencing
Deferred Compensation Awards may incorporate all or any of the terms of the Plan
by reference and shall comply with and be subject to the following terms and
conditions:

                             (a)     Vesting Conditions.  Deferred Compensation
Awards shall not be subject to any vesting conditions.

                             (b)     Terms and Conditions of Stock Units.

                                         (i)     Voting Rights; Dividend
Equivalent Rights and Distributions.  Participants shall have no voting rights
with respect to shares of Stock represented by Stock Units until the date of the
issuance of such shares (as evidenced by the appropriate entry on the books of
the Company or of a duly authorized transfer agent of the Company).  However, a
Participant shall be entitled to receive Dividend Equivalents with respect to
the payment of cash dividends on Stock having a record date prior to date on
which Stock Units held by such Participant are settled.  Such Dividend
Equivalents shall be paid by crediting the Participant with additional whole
and/or fractional Stock Units as of the date of payment of such cash dividends
on Stock.  The method of determining the number of additional Stock Units to be
so credited shall be specified by the Committee and set forth in the Award
Agreement.  Such additional Stock Units shall be subject to the same terms and
conditions and shall be settled in the same manner and at the same time (or as
soon thereafter as practicable) as the Stock Units originally subject to the
Stock Unit Award.  In the event of a dividend or distribution paid in shares of
Stock or any other adjustment made upon a change in the capital structure of the
Company as described in Section 4.2, appropriate adjustments shall be made in
the Participant’s Stock Unit Award so that it represent the right to receive
upon settlement any and all new, substituted or additional securities or other
property (other than normal cash dividends) to which the Participant would be
entitled by reason of the shares of Stock issuable upon settlement of the Award.

                                         (ii)    Settlement of Stock Unit
Awards.  A Participant electing to receive an Award of Stock Units pursuant to
this Section 11, shall specify at the time of such election a settlement date
with respect to such Award.  The Company shall issue to the Participant as soon
as practicable following the earlier of the settlement date elected by the

23

--------------------------------------------------------------------------------




Participant or the date of termination of the Participant’s Service, a number of
whole shares of Stock equal to the number of whole Stock Units subject to the
Stock Unit Award.  Such shares of Stock shall be fully vested, and the
Participant shall not be required to pay any additional consideration (other
than applicable tax withholding) to acquire such shares.  Any fractional Stock
Unit subject to the Stock Unit Award shall be settled by the Company by payment
in cash of an amount equal to the Fair Market Value as of the payment date of
such fractional share.

                                         (iii)   Nontransferability of Stock
Unit Awards.  Prior to their settlement in accordance with the provision of the
Plan, no Stock Unit Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to a Stock Unit Award granted to a Participant hereunder shall be
exercisable during his or her lifetime only by such Participant or the
Participant’s guardian or legal representative.

          12.   OTHER STOCK-BASED AWARDS.

          In addition to the Awards set forth in Sections 6 through 11 above,
the Committee, in its sole discretion, may carry out the purpose of this Plan by
awarding Stock-Based Awards as it determines to be in the best interests of the
Company and subject to such other terms and conditions as it deems necessary and
appropriate.

          13.   CHANGE IN CONTROL.

          Notwithstanding any other provision of the Plan, any unexercisable or
unvested portion of each outstanding Award held by a Nonemployee Director or an
officer and any shares acquired upon the exercise thereof shall be immediately
exercisable and vested in full as of the date ten (10) days prior to the date of
a Change in Control but conditioned upon the consummation of the Change in
Control.

                  13.1     Effect of Change in Control on Options and SARs. 

                             (a)     Accelerated Vesting.  Notwithstanding any
other provision of the Plan to the contrary except as provided in this Section
13, the Committee, in its sole discretion, may provide in any Award Agreement
or, in the event of a Change in Control, may take such actions as it deems
appropriate to provide for the acceleration of the exercisability and vesting in
connection with such Change in Control of any or all outstanding Options and
SARs and shares acquired upon the exercise of such Options and SARs upon such
conditions and to such extent as the Committee shall determine. 

                             (b)     Assumption or Substitution.  In the event
of a Change in Control, the surviving, continuing, successor, or purchasing
entity or parent thereof, as the case may be (the “Acquiror”), may, without the
consent of any Participant, either assume the Company’s rights and obligations
under outstanding Options and SARs or substitute for outstanding Options and
SARs substantially equivalent options and SARs (as the case may be) for the
Acquiror’s stock.  Any Options or SARs which are not assumed by the Acquiror in
connection with the Change in Control nor exercised as of the time of
consummation of the Change in Control shall terminate and cease to be
outstanding effective as of the time of consummation of the Change in Control.

24

--------------------------------------------------------------------------------




                             (c)     Cash-Out of Options.  The Committee may, in
its sole discretion and without the consent of any Participant, determine that,
upon the occurrence of a Change in Control, each or any Option or SAR
outstanding immediately prior to the Change in Control shall be canceled in
exchange for a payment with respect to each vested share of Stock subject to
such canceled Option or SAR in (i) cash, (ii) stock of the Company or of a
corporation or other business entity a party to the Change in Control, or (iii)
other property which, in any such case, shall be in an amount having a Fair
Market Value equal to the excess of the Fair Market Value of the consideration
to be paid per share of Stock in the Change in Control over the exercise price
per share under such Option or SAR (the “Spread”).  In the event such
determination is made by the Committee, the Spread (reduced by applicable
withholding taxes, if any) shall be paid to Participants in respect of their
canceled Options and SARs as soon as practicable following the date of the
Change in Control.

                  13.2     Effect of Change in Control on Restricted Stock
Awards.  The Committee may, in its discretion, provide in any Award Agreement
evidencing a Restricted Stock Award that, in the event of a Change in Control,
the lapsing of the Restriction Period applicable to the shares subject to the
Restricted Stock Award held by a Participant whose Service has not terminated
prior to the Change in Control shall be accelerated effective immediately prior
to the consummation of the Change in Control to such extent as specified in such
Award Agreement.  Any acceleration of the lapsing of the Restriction Period that
was permissible solely by reason of this Section 13.2 and the provisions of such
Award Agreement shall be conditioned upon the consummation of the Change in
Control.

                  13.3     Effect of Change in Control on Performance Awards. 
The Committee may, in its discretion, provide in any Award Agreement evidencing
a Performance Award that, in the event of a Change in Control, the Performance
Award held by a Participant whose Service has not terminated prior to the Change
in Control or whose Service terminated by reason of the Participant’s death or
Disability shall become payable effective as of the date of the Change in
Control to such extent as specified in such Award Agreement.

                  13.4     Effect of Change in Control on Restricted Stock Unit
Awards.  The Committee may, in its discretion, provide in any Award Agreement
evidencing a Restricted Stock Unit Award that, in the event of a Change in
Control, the Restricted Stock Unit Award held by a Participant whose Service has
not terminated prior to such date shall be settled effective as of the date of
the Change in Control to such extent as specified in such Award Agreement.

                  13.5     Effect of Change in Control on Deferred Compensation
and Other Stock-Based Awards.  The Committee may, in its discretion, provide in
any Award Agreement evidencing a Deferred Compensation Award or other
Stock-Based Award that, in the event of a Change in Control, the amounts payable
pursuant to such Award shall be settled effective as of the date of the Change
in Control to such extent as specified in such Award Agreement.

25

--------------------------------------------------------------------------------




          14.   COMPLIANCE WITH SECURITIES LAW.

                  The grant of Awards and the issuance of shares of Stock
pursuant to any Award shall be subject to compliance with all applicable
requirements of federal, state and foreign law with respect to such securities
and the requirements of any stock exchange or market system upon which the Stock
may then be listed.  In addition, no Award may be exercised or shares issued
pursuant to an Award unless (a) a registration statement under the Securities
Act shall at the time of such exercise or issuance be in effect with respect to
the shares issuable pursuant to the Award or (b) in the opinion of legal counsel
to the Company, the shares issuable pursuant to the Award may be issued in
accordance with the terms of an applicable exemption from the registration
requirements of the Securities Act.  The inability of the Company to obtain from
any regulatory body having jurisdiction the authority, if any, deemed by the
Company’s legal counsel to be necessary to the lawful issuance and sale of any
shares hereunder shall relieve the Company of any liability in respect of the
failure to issue or sell such shares as to which such requisite authority shall
not have been obtained.  As a condition to issuance of any Stock, the Company
may require the Participant to satisfy any qualifications that may be necessary
or appropriate, to evidence compliance with any applicable law or regulation and
to make any representation or warranty with respect thereto as may be requested
by the Company.

          15.   TAX WITHHOLDING.

                  15.1     Tax Withholding in General.  The Company shall have
the right to deduct from any and all payments made under the Plan, or to require
the Participant, through payroll withholding, cash payment or otherwise,
including by means of a Cashless Exercise or Net Exercise of an Option, to make
adequate provision for, the federal, state, local and foreign taxes, if any,
required by law to be withheld by the Participating Company Group with respect
to an Award or the shares acquired pursuant thereto.  The Company shall have no
obligation to deliver shares of Stock, to release shares of Stock from an escrow
established pursuant to an Award Agreement, or to make any payment in cash under
the Plan until the Participating Company Group’s tax withholding obligations
have been satisfied by the Participant.

                  15.2     Withholding in Shares.  The Company shall have the
right, but not the obligation, to deduct from the shares of Stock issuable to a
Participant upon the exercise or settlement of an Award, or to accept from the
Participant the tender of, a number of whole shares of Stock having a Fair
Market Value, as determined by the Company, equal to all or any part of the tax
withholding obligations of the Participating Company Group.  The Fair Market
Value of any shares of Stock withheld or tendered to satisfy any such tax
withholding obligations shall not exceed the amount determined by the applicable
minimum statutory withholding rates.

          16.   AMENDMENT OR TERMINATION OF PLAN.

                  The Board or the Committee may amend, suspend or terminate the
Plan at any time.  However, without the approval of the Company’s shareholders,
there shall be (a) no increase in the maximum aggregate number of shares of
Stock that may be issued under the Plan (except by operation of the provisions
of Section 4.2), (b) no change in the class of persons eligible to receive
Incentive Stock Options, and (c) no other amendment of the Plan that would
require approval of the Company’s shareholders under any applicable law,
regulation or rule. 

26

--------------------------------------------------------------------------------




No amendment, suspension or termination of the Plan shall affect any then
outstanding Award unless expressly provided by the Board or the Committee.  In
any event, no amendment, suspension or termination of the Plan may adversely
affect any then outstanding Award without the consent of the Participant unless
necessary to comply with any applicable law, regulation or rule, including
Section 409A of the Code.

          17.   MISCELLANEOUS PROVISIONS.

                  17.1     Repurchase Rights.  Shares issued under the Plan may
be subject to one or more repurchase options, or other conditions and
restrictions as determined by the Committee in its discretion at the time the
Award is granted.  The Company shall have the right to assign at any time any
repurchase right it may have, whether or not such right is then exercisable, to
one or more persons as may be selected by the Company.  Upon request by the
Company, each Participant shall execute any agreement evidencing such transfer
restrictions prior to the receipt of shares of Stock hereunder and shall
promptly present to the Company any and all certificates representing shares of
Stock acquired hereunder for the placement on such certificates of appropriate
legends evidencing any such transfer restrictions.

                  17.2     Provision of Information.  Each Participant shall be
given access to information concerning the Company equivalent to that
information generally made available to the Company’s common shareholders.

                  17.3     Rights as Employee, Consultant or Director.  No
person, even though eligible pursuant to Section 5, shall have a right to be
selected as a Participant, or, having been so selected, to be selected again as
a Participant.  Nothing in the Plan or any Award granted under the Plan shall
confer on any Participant a right to remain an Employee, Consultant or Director
or interfere with or limit in any way any right of a Participating Company to
terminate the Participant’s Service at any time.  To the extent that an Employee
of a Participating Company other than the Company receives an Award under the
Plan, that Award shall in no event be understood or interpreted to mean that the
Company is the Employee’s employer or that the Employee has an employment
relationship with the Company.

                  17.4     Rights as a Shareholder.  A Participant shall have no
rights as a shareholder with respect to any shares covered by an Award until the
date of the issuance of such shares (as evidenced by the appropriate entry on
the books of the Company or of a duly authorized transfer agent of the
Company).  No adjustment shall be made for dividends, distributions or other
rights for which the record date is prior to the date such shares are issued,
except as provided in Section 4.2 or another provision of the Plan.

                  17.5     Fractional Shares.  The Company shall not be required
to issue fractional shares upon the exercise or settlement of any Award.

                  17.6     Severability.  If any one or more of the provisions
(or any part thereof) of this Plan shall be held invalid, illegal or
unenforceable in any respect, such provision shall be modified so as to make it
valid, legal and enforceable, and the validity, legality and enforceability of
the remaining provisions (or any part thereof) of the Plan shall not in any way
be affected or impaired thereby.

27

--------------------------------------------------------------------------------




                  17.7     Beneficiary Designation.  Subject to local laws and
procedures, each Participant may file with the Company a written designation of
a beneficiary who is to receive any benefit under the Plan to which the
Participant is entitled in the event of such Participant’s death before he or
she receives any or all of such benefit.  Each designation will revoke all prior
designations by the same Participant, shall be in a form prescribed by the
Company, and will be effective only when filed by the Participant in writing
with the Company during the Participant’s lifetime.  If a married Participant
designates a beneficiary other than the Participant’s spouse, the effectiveness
of such designation may be subject to the consent of the Participant’s spouse. 
If a Participant dies without an effective designation of a beneficiary who is
living at the time of the Participant’s death, the Company will pay any
remaining unpaid benefits to the Participant’s legal representative.

                  17.8     Unfunded Obligation.  Participants shall have the
status of general unsecured creditors of the Company.  Any amounts payable to
Participants pursuant to the Plan shall be unfunded and unsecured obligations
for all purposes, including, without limitation, Title I of the Employee
Retirement Income Security Act of 1974.  No Participating Company shall be
required to segregate any monies from its general funds, or to create any
trusts, or establish any special accounts with respect to such obligations.  The
Company shall retain at all times beneficial ownership of any investments,
including trust investments, which the Company may make to fulfill its payment
obligations hereunder.  Any investments or the creation or maintenance of any
trust or any Participant account shall not create or constitute a trust or
fiduciary relationship between the Committee or any Participating Company and a
Participant, or otherwise create any vested or beneficial interest in any
Participant or the Participant’s creditors in any assets of any Participating
Company.  The Participants shall have no claim against any Participating Company
for any changes in the value of any assets which may be invested or reinvested
by the Company with respect to the Plan.  Each Participating Company shall be
responsible for making benefit payments pursuant to the Plan on behalf of its
Participants or for reimbursing the Company for the cost of such payments, as
determined by the Company in its sole discretion.  In the event the respective
Participating Company fails to make such payment or reimbursement, a
Participant’s (or other individual’s) sole recourse shall be against the
respective Participating Company, and not against the Company.  A Participant’s
acceptance of an Award pursuant to the Plan shall constitute agreement with this
provision.

                  17.9     Choice of Law.  Except to the extent governed by
applicable federal law, the validity, interpretation, construction and
performance of the Plan and each Award Agreement shall be governed by the laws
of the State of California, without regard to its conflict of law rules.

28

--------------------------------------------------------------------------------




ABAXIS, INC.
RESTRICTED STOCK UNITS AGREEMENT

          Abaxis, Inc. has granted to the Participant named in the Notice of
Grant of Restricted Stock Units (the “Notice”) to which this Restricted Stock
Units Agreement (the “Agreement”) is attached an Award consisting of Restricted
Stock Units subject to the terms and conditions set forth in the Notice and this
Agreement.  The Award has been granted pursuant to the Abaxis, Inc. 2005 Equity
Incentive Plan (the “Plan”), as amended to the Date of Grant, the provisions of
which are incorporated herein by reference.  By signing the Notice, the
Participant: (a) acknowledges receipt of and represents that the Participant has
read and is familiar with the Notice, this Agreement, the Plan and a prospectus
for the Plan in the form most recently registered with the Securities and
Exchange Commission (the “Plan Prospectus”), (b) accepts the Award subject to
all of the terms and conditions of the Notice, this Agreement and the Plan and
(c) agrees to accept as binding, conclusive and final all decisions or
interpretations of the Committee upon any questions arising under the Notice,
this Agreement or the Plan.

          1.       DEFINITIONS AND CONSTRUCTION.

                    1.1     Definitions.  Unless otherwise defined herein,
capitalized terms shall have the meanings assigned to such terms in the Notice
or the Plan.

                              (a)     “Dividend Equivalent Units” mean
additional Restricted Stock Units credited pursuant to Section 3.3.

                              (b)     “Units” mean the Restricted Stock Units
originally granted pursuant to the Award and the Dividend Equivalent Units
credited pursuant to the award, as both shall be adjusted from time to time
pursuant to Section 9.

                    1.2     Construction.  Captions and titles contained herein
are for convenience only and shall not affect the meaning or interpretation of
any provision of this Agreement.  Except when otherwise indicated by the
context, the singular shall include the plural and the plural shall include the
singular.  Use of the term “or” is not intended to be exclusive, unless the
context clearly requires otherwise.

          2.       ADMINISTRATION.

                    All questions of interpretation concerning the Notice and
this Agreement shall be determined by the Committee.  All determinations by the
Committee shall be final and binding upon all persons having an interest in the
Award.  Any officer of the Company shall have the authority to act on behalf of
the Company with respect to any matter, right, obligation, or election which is
the responsibility of or which is allocated to the Company herein, provided the
officer has apparent authority with respect to such matter, right, obligation,
or election.

--------------------------------------------------------------------------------




          3.      THE AWARD.

                    3.1     Grant of Restricted Stock Units.  On the Date of
Grant, the Participant shall acquire, subject to the provisions of this
Agreement, the Number of Restricted Stock Units set forth in the Notice, subject
to adjustment as provided in Section 3.3 and Section 9.  Each Unit represents a
right to receive on a date determined in accordance with the Notice and this
Agreement one (1) Share.

                    3.2     No Monetary Payment Required.  The Participant is
not required to make any monetary payment (other than applicable tax
withholding, if any) as a condition to receiving the Units or Shares issued upon
settlement of the Units, the consideration for which shall be past services
actually rendered and/or future services to be rendered to the Company and/or
its Affiliates or for their benefit.  Notwithstanding the foregoing, if required
by applicable state corporate law, the Participant shall furnish consideration
in the form of cash or past services rendered to or for the benefit of the
Company and/or its Affiliates having a value not less than the par value of the
Shares issued pursuant to the Award.

                    3.3     Dividend Equivalent Units.  On the date that the
Company pays a cash dividend to holders of Shares generally, the Participant
shall be credited with a number of additional whole Dividend Equivalents Units
determined by dividing (a) the product of (i) the dollar amount of the cash
dividend paid per Share on such date and (ii) the total number of Restricted
Stock Units and Dividend Equivalent Units previously credited to the Participant
pursuant to the Award and which have not been settled or forfeited pursuant to
the Company Reacquisition Right (as defined below) as of such date, by (b) the
Fair Market Value per Share on such date.  Any resulting fractional Dividend
Equivalent Unit shall be rounded to the nearest whole number.  Such additional
Dividend Equivalent Units shall be subject to the same terms and conditions and
shall be settled or forfeited in the same manner and at the same time as the
Restricted Stock Units originally subject to the Award with respect to which
they have been credited.

          4.       PERIOD OF RESTRICTION/VESTING OF UNITS.

                    The Units shall vest and become Vested Units as provided in
the Notice.

          5.       COMPANY REACQUISITION RIGHT.

                    In the event that the Participant’s Service terminates for
any reason or no reason, with or without cause, the Participant shall forfeit
and the Company shall automatically reacquire all Units which are not, as of the
time of such termination, Vested Units, and the Participant shall not be
entitled to any payment therefor (the “Company Reacquisition Right”).

          6.       SETTLEMENT OF THE AWARD.

                    6.1     Issuance of Shares.  Subject to the provisions of
Section 6.3 below, the Company shall issue to the Participant on the Settlement
Date with respect to each Unit to be settled on such date, one (1) Share;
provided however, that if such Settlement Date is a date on

2

--------------------------------------------------------------------------------




which a sale by the Participant of the Share to be issued in settlement of such
Unit would violate the Insider Trading Policy of the Company, then the
Settlement Date with respect to such Unit shall be the earlier of (a) the next
day on which such sale would not violate the Insider Trading Policy or (b) the
date that is two and one-half (2½) months from the end of the calendar year in
which such Unit became a Vested Unit.  For purposes of this Section, “Insider
Trading Policy” means the written policy of the Company pertaining to the sale,
transfer or other disposition of the Company’s equity securities by members of
the Board, officers or other employees who may possess material, non-public
information regarding the Company, as in effect at the time of a disposition of
any Shares.  Shares issued in settlement of Units shall not be subject to any
restriction on transfer other than any such restriction as may be required
pursuant to Section 6.3.

                    6.2     Beneficial Ownership of Shares; Certificate
Registration.  The Participant hereby authorizes the Company, in its sole
discretion, to deposit for the benefit of the Participant with any broker with
which the Participant has an account relationship of which the Company has
notice any or all Shares acquired by the Participant pursuant to the settlement
of the Award.  Except as provided by the preceding sentence, a certificate for
the Shares as to which the Award is settled shall be registered in the name of
the Participant, or, if applicable, in the names of the heirs of the
Participant.

                    6.3     Restrictions on Grant of the Award and Issuance of
Shares.  The grant of the Award and issuance of Shares upon settlement of the
Award shall be subject to compliance with all applicable requirements of
federal, state or foreign law with respect to such securities.  No Shares may be
issued hereunder if the issuance of such Shares would constitute a violation of
any applicable federal, state or foreign securities laws or other law or
regulations or the requirements of any stock exchange or market system upon
which the Shares may then be listed.  The inability of the Company to obtain
from any regulatory body having jurisdiction the authority, if any, deemed by
the Company’’s legal counsel to be necessary to the lawful issuance of any
Shares subject to the Award shall relieve the Company of any liability in
respect of the failure to issue such Shares as to which such requisite authority
shall not have been obtained.  As a condition to the settlement of the Award,
the Company may require the Participant to satisfy any qualifications that may
be necessary or appropriate, to evidence compliance with any applicable law or
regulation and to make any representation or warranty with respect thereto as
may be requested by the Company.

                    6.4     Fractional Shares.  The Company shall not be
required to issue fractional shares upon the settlement of the Award.

          7.       TAX WITHHOLDING.

                    7.1     In General.  At the time the Notice is executed, or
at any time thereafter as requested by the Company and/or its Affiliates, the
Participant hereby authorizes withholding from payroll and any other amounts
payable to the Participant, and otherwise agrees to make adequate provision for,
any sums required to satisfy the federal, state, local and foreign tax
withholding obligations of the Company and/or its Affiliates, if any, which
arise in connection with the Award or the issuance of Shares in settlement
thereof.  The Company shall have no obligation to deliver Shares until the tax
withholding obligations of the Company have been satisfied by the Participant.

3

--------------------------------------------------------------------------------




                    7.2     Withholding in Shares.  The Company, it its
discretion, shall have the right, but not the obligation, to permit or require
the Participant to satisfy all or any portion of the Company’s and/or its
Affiliates’ tax withholding obligations by withholding a number of whole Shares
otherwise deliverable to the Participant in settlement of the Award having a
fair market value, as determined by the Company as of the date on which the tax
withholding obligations arise, not in excess of the amount of such tax
withholding obligations determined by the applicable minimum statutory
withholding rates.  Any adverse consequences to the Participant resulting from
the procedure permitted under this Section, including, without limitation, tax
consequences, shall be the sole responsibility of the Participant.

          8.       EFFECT OF CHANGE IN CONTROL ON AWARD.

                    In the event of a Change in Control, the Award, with respect
to those Units which are then Vested Units, shall be settled in accordance with
Section 6 upon the consummation of the Change in Control.  Notwithstanding any
other provision contained herein, any unvested portion of each outstanding Award
held by a Nonemployee Director or an officer shall be vested in full as of the
date ten (10) days prior to the date of a Change in Control and shall be settled
upon the consummation of the Change in Control.  The provisions of this section
are conditioned upon the consummation of the Change in Control.

          9.       ADJUSTMENTS IN AUTHORIZED SHARES.

                    In the event of any corporate event or transaction
(including, but not limited to, a change in the Shares of the Company or the
capitalization of the Company) such as a merger, consolidation, reorganization,
recapitalization, separation, stock dividend, stock split, reverse stock split,
split up, spin-off, or other distribution of stock or property of the Company,
combination of Shares, exchange of Shares, dividend in kind, or other like
change in capital structure or distribution (other than normal cash dividends)
to stockholders of the Company, or any similar corporate event or transaction,
the Committee, in its sole discretion, in order to prevent dilution or
enlargement of Participants’ rights under this Award, shall make appropriate and
proportionate adjustments in the number of Units subject to the Award and/or the
number and kind of Shares to be issued in settlement of the Award.  Any
fractional share resulting from an adjustment pursuant to this Section 9 shall
be rounded down to the nearest whole number.  Such adjustments shall be
determined by the Committee, and its determination shall be final, binding and
conclusive.

          10.      RIGHTS AS A STOCKHOLDER, DIRECTOR, EMPLOYEE OR CONSULTANT.

                     The Participant shall have no rights as a stockholder with
respect to any Shares which may be issued in settlement of this Award until the
date of the issuance of the Shares (as evidenced by the appropriate entry on the
books of the Company or of a duly authorized transfer agent of the Company).  No
adjustment shall be made for dividends, distributions or other rights for which
the record date is prior to the date the Shares are issued, except as provided
in Section 3.3 and Section 9.  If the Participant is an Employee, the
Participant understands and

4

--------------------------------------------------------------------------------




acknowledges that, except as otherwise provided in a separate, written
employment agreement between the Company and/or its Affiliates and the
Participant, the Participant’s employment is “at will” and is for no specified
term.  Nothing in this Agreement shall confer upon the Participant any right to
continue in the Service of the Company and/or its Affiliates or interfere in any
way with any right of the Company and/or its Affiliates to terminate the
Participant’s Service at any time.

          11.      LEGENDS.

                    The Company may at any time place legends referencing any
applicable federal, state or foreign securities law restrictions on all
certificates representing Shares issued pursuant to this Agreement.  The
Participant shall, at the request of the Company, promptly present to the
Company any and all certificates representing the Shares in the possession of
the Participant in order to carry out the provisions of this Section.

          12.      MISCELLANEOUS PROVISIONS.

                     12.1     Amendment.  The Committee may amend this Agreement
at any time; provided, however, that no such amendment may adversely affect the
Participant’s rights under this Agreement without the consent of the
Participant, except to the extent such amendment is necessary to comply with
applicable law, including, but not limited to, Section 409A of the Code.  No
amendment or addition to this Agreement shall be effective unless in writing.

                     12.2     Nontransferability of the Award.  Prior the
issuance of Shares on the applicable Settlement Date, neither this Award nor any
Units subject to this Award shall be subject in any manner to anticipation,
alienation, sale, exchange, transfer, assignment, pledge, encumbrance, or
garnishment by creditors of the Participant or the Participant’s beneficiary,
except transfer by will or by the laws of descent and distribution.  All rights
with respect to the Award shall be exercisable during the Participant’s lifetime
only by the Participant or the Participant’s guardian or legal representative.

                     12.3     Further Instruments.  The parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement.

                     12.4     Binding Effect.  This Agreement shall inure to the
benefit of the successors and assigns of the Company and, subject to the
restrictions on transfer set forth herein, be binding upon the Participant and
the Participant’s heirs, executors, administrators, successors and assigns.

                     12.5     Delivery of Documents and Notices.  Any document
relating to participation in the Plan or any notice required or permitted
hereunder shall be given in writing and shall be deemed effectively given
(except to the extent that this Agreement provides for effectiveness only upon
actual receipt of such notice) upon personal delivery, electronic delivery at
the e-mail address, if any, provided for the Participant by the Company and/or
its Affiliates, or upon deposit in the U.S. Post Office or foreign postal
service, by registered or certified mail, or with a nationally recognized
overnight courier service, with postage and fees prepaid, addressed to the other
party at the address shown below that party’s signature to the Notice or at such
other address as such party may designate in writing from time to time to the
other party.

5

--------------------------------------------------------------------------------




                                 (a)     Description of Electronic Delivery. 
The Plan documents, which may include but do not necessarily include: the Plan,
the Notice, this Agreement, the Plan Prospectus, and any reports of the Company
provided generally to the Company’s stockholders, may be delivered to the
Participant electronically.  Such means of electronic delivery may include but
do not necessarily include the delivery of a link to a Company intranet or the
internet site of a third party involved in administering the Plan, the delivery
of the document via e-mail or such other means of electronic delivery specified
by the Company.

                                  (b)     Consent to Electronic Delivery.  The
Participant acknowledges that the Participant has read Section 12.5(a) of this
Agreement and consents to the electronic delivery of the Plan documents as
described in Section 12.5(a).  The Participant acknowledges that he or she may
receive from the Company a paper copy of any documents delivered electronically
at no cost to the Participant by contacting the Chief Financial Officer of the
Company by telephone or in writing.  The Participant further acknowledges that
the Participant will be provided with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  Similarly, the
Participant understands that the Participant must provide the Company or any
designated third party administrator with a paper copy of any documents if the
attempted electronic delivery of such documents fails.  The Participant may
revoke his or her consent to the electronic delivery of documents described in
Section 12.5(a) or may change the electronic mail address to which such
documents are to be delivered (if Participant has provided an electronic mail
address) at any time by notifying the Company of such revoked consent or revised
e-mail address by telephone, postal service or electronic mail.  Finally, the
Participant understands that he or she is not required to consent to electronic
delivery of documents described in Section 12.5(a).

                     12.6     Integrated Agreement.  The Notice, this Agreement
and the Plan, together with the Superseding Agreement, if any, shall constitute
the entire understanding and agreement of the Participant and the Company and/or
its Affiliates with respect to the subject matter contained herein or therein
and supersedes any prior agreements, understandings, restrictions,
representations, or warranties among the Participant and the Company and/or its
Affiliates with respect to such subject matter other than those as set forth or
provided for herein or therein.  To the extent contemplated herein or therein,
the provisions of the Notice and the Agreement shall survive any settlement of
the Award and shall remain in full force and effect.

                     12.7     Applicable Law.  This Agreement shall be governed
by the laws of the State of California as such laws are applied to agreements
between California residents entered into and to be performed entirely within
the State of California.

                     12.8     Counterparts.  The Notice may be executed in
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

6

--------------------------------------------------------------------------------




ABAXIS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Abaxis, Inc. 2005 Equity Incentive Plan (the “Plan”),
each of which represents the right to receive on the applicable Settlement Date
one (1) Share of Abaxis, Inc., as follows:

Participant:

______________________

 

 

Date of Grant:

______________________

 

 

Number of Restricted
Stock Units:

______________________, subject to adjustment as provided by the Restricted
Stock Units Agreement.

 

 

Settlement Date:

For each Restricted Stock Unit and any Dividend Equivalent Unit received, except
as set forth below or as otherwise provided by the Restricted Stock Units
Agreement, the first business day in which the Participant is permitted to trade
the securities to be acquired upon settlement of this Award pursuant to the
Abaxis, Inc. Insider Trading Policy that occurs on or after the date on which
such unit becomes a Vested Unit in accordance with the vesting schedule set
forth below.  Notwithstanding the above, the Settlement Date for Vested Units
shall be no later than 2 1/2 months after the later of (i) the end of the
calendar year in which the Vesting Date occurs; or (ii) the end of the Company’s
tax year in which the Vesting Date occurs.

 

 

Vested Units:

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant vesting date, the
number of Vested Units shall cumulatively increase according to the time based
vesting schedule set forth below.  Vesting may be accelerated until the Number
of Restricted Stock Units granted hereunder and any Dividend Equivalent Units
received are 100% vested in accordance with the Performance Based Accelerated
Vesting Schedule set forth below; provided that the Participant’s Service has
not terminated prior to the relevant vesting date.  At no point may more than
the Number of Restricted Stock Units set forth above plus any Dividend
Equivalent Units received become vested.


Time Based Vesting
Vesting Date

No. Units Vesting

One year anniversary of Date of Grant

__% of  Units

Two year anniversary of Date of Grant

__% of Units

Three year anniversary of Date of Grant

__% of Units

Four year anniversary of Date of Grant

__% of Units


Performance Based Accelerated Vesting

 

 

 

 

 

 

Performance Milestone

Vesting % if Milestone Achieved

Vesting Date

Settlement Date

 

 

 

 

 

__% of Units

 

 

 

__% of Units

 

 


--------------------------------------------------------------------------------




By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement, both of which are attached to and made a part of this
document.  The Participant acknowledges receipt of copies of the Plan, the
Restricted Stock Units Agreement and the Plan Prospectus and represents that the
Participant has read and is familiar with their provisions.  The Participant
hereby accepts the Award subject to all of the terms and conditions of this
Notice, the Restricted Stock Units Agreement and the Plan.

ABAXIS, INC.

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

Signature

Its:

 

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

 

Date

Address:

3240 Whipple Road

 

--------------------------------------------------------------------------------

 

 

Union City, CA 94587

 

Address

 

 

 

 

--------------------------------------------------------------------------------


ATTACHMENTS:

2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus

2

--------------------------------------------------------------------------------




ABAXIS, INC.
NOTICE OF GRANT OF RESTRICTED STOCK UNITS

The Participant has been granted an award of Restricted Stock Units (the
“Award”) pursuant to the Abaxis, Inc. 2005 Equity Incentive Plan (the “Plan”),
each of which represents the right to receive on the applicable Settlement Date
one (1) Share of Abaxis, Inc., as follows:

Participant:

______________________

 

 

Vesting Commencement Date:

______________________

 

 

Number of Restricted Stock Units:

______________________, subject to adjustment as provided by the Restricted
Stock Units Agreement.

 

 

Settlement Date:

For each Restricted Stock Unit and any Dividend Equivalent Unit received, except
as otherwise provided by the Restricted Stock Units Agreement, the first
business day in which the Participant is permitted to trade the securities to be
acquired upon settlement of this Award pursuant to the Abaxis, Inc. Insider
Trading Policy that occurs on or after the date on which such unit becomes a
Vested Unit in accordance with the vesting schedule set forth below. 
Notwithstanding the above, the Settlement Date for Vested Units shall be no
later than 2 1/2 months after the later of (i) the end of the calendar year in
which the Vesting Date occurs; or (ii) the end of the Company’s tax year in
which the Vesting Date occurs.

 

 

 

Vested Units:

Except as provided in the Restricted Stock Units Agreement and provided that the
Participant’s Service has not terminated prior to the relevant date, the number
of Vested Units shall be determined as follows:

 

 

 

 

            Vesting Date

No. Units Vesting

 

_____ anniversary of Date
                 of Grant

   ___% of Units

By their signatures below, the Company and the Participant agree that the Award
is governed by this Notice and by the provisions of the Plan and the Restricted
Stock Units Agreement, both of which are attached to and made a part of this
document.  The Participant acknowledges receipt of copies of the Plan, the
Restricted Stock Units Agreement and the Plan Prospectus and represents that the
Participant has read and is familiar with their provisions.  The Participant
hereby accepts the Award subject to all of the terms and conditions of this
Notice, the Restricted Stock Units Agreement, and the Plan.

ABAXIS, INC.

 

 

PARTICIPANT

 

 

 

 

 

By:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Signature

Its:

 

 

 

 

--------------------------------------------------------------------------------

 

--------------------------------------------------------------------------------

 

 

 

Date

Address:

3240 Whipple Road

 

--------------------------------------------------------------------------------

 

 

Union City, CA 94587

 

Address

 

 

 

 

--------------------------------------------------------------------------------


ATTACHMENTS:

2005 Equity Incentive Plan, as amended to the Date of Grant; Restricted Stock
Units Agreement and Plan Prospectus


--------------------------------------------------------------------------------